Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In Claim 1, Line 6, after “phenyl group;” delete “R6, R7 and R8 are”.

In Claim 1 Line 7, delete “independently hydrogen, deuterium, C1-6 alkyl group, C1-6 deuterated alkyl group, C3-12”.

In Claim 1, Line 8, before “R9” delete “heteroaryl group or C6-12 aryl group”.

In  Claim 19, Line 1 after “Claim” and before “, wherein” delete “11” and insert “1”.

Authorization for this examiner’s amendment was given in a telephone interview with Chad Rink on 7/14/2022.






Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Boudreault et al (US 2016/0336520), De Cola et al (US 2013/0046096), and Xia et al (2010/0270916) for the following reasons:

Boudreault et al discloses an organic metal compound with the following formula:
Ire(LA)n(LB)3-n,
where the ligand LA is given as:

    PNG
    media_image1.png
    248
    246
    media_image1.png
    Greyscale
,
where X is O or S and where at least one of R3 or R4 comprises alkyl, cycloalkyl, partially fluorinated alkyl, partially fluorinated cycloalkyl, or combinations thereof. In Formula (II) of the claims as amended the group R1, corresponding to R3 in Boudreault et al, is a hydrogen or deuterium. Given that the reference requires R3 or R4 comprises alkyl, cycloalkyl, partially fluorinated alkyl, partially fluorinated cycloalkyl, and combinations thereof, the reference discloses a compound outside the scope of the present claims and does not disclose or suggest the compound in claim 1.

De Cola et al discloses that conventional iridium emitters exhibit at least one phenyl-pyridine ligand, i.e. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
However, the reference does not disclose or suggest a compound given by Formula (II) of the present claims.

Xia et al discloses that deuterium substitution in organometallic compounds can improve efficiency and stability because the atomic mass of deuterium is twice as great as that of hydrogen, which results in lower zero-point energy and lower vibration energy levels. However, the reference does not disclose or suggest a compound given by Formula (II) of the present claims.

In light of the above, it is clear that Boudreault et al, De Cola et al, and Xia et al, either alone or in combination do not disclose or suggest the organic metal compound as recited in the present claims.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767